831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WALKER, Jr., Plaintiff-Appellant,v.RIGGS MOTORS, INC., Defendant-Appellee.
No. 87-5357
United States Court of Appeals, Sixth Circuit.
October 7, 1987.

ORDER
Before NATHANIEL R. JONES and  ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.


1
This matter is before the court upon consideration of plaintiff's appeal from the district court's order denying his motion for relief under Rule 60(b), Fed.  R. Civ. P. Plaintiff filed the motion in district court for relief from its order dismissing his civil rights complaint and restraining him from filing further law suits in forma pauperis.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the plaintiff's brief, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleged in the district court that defendant sought to deprive him of equal protection and due process by filing a civil action against the plaintiff in state court in order to hinder plaintiff's performance in another federal law suit.  The district court dismissed the action as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Thereafter, the district court restrained the plaintiff from filing further law suits in forma pauperis without leave of the court.  Plaintiff's motion for relief under Rule 60(b), Fed.  R. Civ. P. was overruled.


3
Upon consideration, this court affirms the judgment of the district court denying relief for reasons stated in its order entered March 19, 1987.